 



Exhibit 10.5
EAGLE MATERIALS INC.
INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     This option agreement (the “Option Agreement” or “Agreement”) entered into
between Eagle Materials Inc., a Delaware corporation (the “Company”), and
___(the “Optionee”), an employee of the Company or its Affiliates, with respect
to a right (the “Option”) awarded to the Optionee under the Eagle Materials Inc.
Incentive Plan, as amended (the “Plan”), on June 20, 2007, (the “Award Date”) to
purchase from the Company up to but not exceeding in the aggregate ___shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), at a
price of $47.525 per share (the “Exercise Price”), such number of shares and
such price per share being subject to adjustment as provided in the Plan, and
further subject to the following terms and conditions:
     1. Relationship to Plan
     This Option is subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Option
Agreement:
          (a) “Disability” shall have the meaning assigned to such term under
the Plan, however, in the case of a Director, for purposes of this Agreement,
Disability shall be determined by the Committee.
          (b) “Operating Earnings” for any fiscal year means the Company’s
Earnings Before Income Taxes adjusted for Interest Expense, Net and Corporate
General Expenses, as certified by the Committee.
          (c) “Earnings Per Share” for any fiscal year means the Company’s
Earnings Per Share (diluted) as for such fiscal year, as certified by the
Committee.
          (d) “Retirement” means the cessation of employment with the Company
and all of its Affiliates: (i) on or after age 62 with at least 10 years of
service, provided that the employee has given notice in writing at least 2 years
in advance of such cessation of employment; or (ii) under other circumstances
approved by the Committee.
          (e) “Vesting Date” means March 31 of any given fiscal year in which
the Option Shares (as defined below) vest, if any, in accordance with Section
2(a) hereof.
          (f) “Vesting Period” means the period commencing on April 1, 2007 and
ending on March 31, 2014.
     2. Vesting and Exercise Schedules.
          (a) Vesting Schedule. The shares of Common Stock covered by this
Option (the “Option Shares”) shall vest based on the financial targets measured
by Operating Earnings and Earnings

 



--------------------------------------------------------------------------------



 



Per Share, as more particularly described in the matrix (the “Vesting Matrix”)
attached to this Agreement as Exhibit A.
          The exact vesting percentage attained from the Vesting Matrix shall be
calculated based on straight-line interpolation between the percentages shown in
the Vesting Matrix with fractional percentages rounded to the nearest tenth of
one percent.
          If the Operating Earnings and Earnings Per Share for any fiscal year
subsequent to the initial fiscal year within the Vesting Period results in a
vesting percentage, the applicable percentage of Option Shares which shall vest
on the applicable Vesting Date shall equal: (i) the vesting percentage derived
from the Vesting Matrix for the given fiscal year-end less (ii) the vesting
percentage previously attained in prior fiscal year(s), if any. At the end of
the Vesting Period, if any Option Shares remain unvested, such Option Shares
shall be forfeited.
          Except as expressly set forth herein, the Optionee must be in
continuous employment with the Company or any of its Affiliates or serve as a
Director from the Award Date through the Vesting Date in order for the Option
Shares to vest as provided in this Section 2(a).
          (b) Exercisability. The Option Shares that vest in accordance with the
provisions of Section 2(a) shall become exercisable as soon as administratively
practicable following the applicable Vesting Date.
          The Optionee must be in continuous employment with the Company or any
of its Affiliates or serve as a Director from the Award Date through the date
the portion of the Option Shares would otherwise become exercisable in order for
the Option to become exercisable with respect to additional Option Shares,
unless Optionee’s employment and service as a Director terminates by reason of
Retirement, otherwise such Option Shares shall be forfeited. In the event
Optionee’s employment and service as a Director terminates by reason of death or
Disability, the then exercisable Option Shares shall continue to be exercisable
as if the Optionee had remained employed or continued to serve as a Director for
a period of two years following the Optionee’s death or Disability. All
remaining Option Shares will be forfeited. In the event Optionee’s employment
and service as a Director terminates by reason of Retirement, this Option shall
remain in effect so that any then exercisable Option Shares shall continue to be
exercisable and any unvested Option Shares shall continue to have the
opportunity to vest as if the Optionee had remained employed or continued to
serve as a Director, until the expiration of this Agreement.
          To the extent the Option becomes exercisable, such Option may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Option pursuant to the terms
of this Agreement or the Plan.
          (c) Calculations. The Committee shall have the sole authority to
approve the calculation of the Operating Earnings and Earnings Per Share for
purposes of vesting, and its approval of such calculations shall be final,
conclusive, and binding on all parties.
          (d) Change in Control. This Option shall become fully vested and
exercisable, without regard to the limitations set forth in subparagraph
(a) above, provided that the Optionee has been in continuous employment with the
Company or any of its Affiliates or served as a Director since the Award Date,
upon the occurrence of a Change in Control (as defined in Exhibit B to this
Agreement), with respect to any Option Shares which have not been theretofore
forfeited, unless either (i) the Committee determines that the terms of the
transaction giving rise to the Change in Control

-2-



--------------------------------------------------------------------------------



 



provide that the Option is to be replaced within a reasonable time after the
Change in Control with an option of equivalent value to purchase shares of the
surviving parent corporation or (ii) the Option is to be settled in cash in
accordance with the last sentence of this subparagraph (d). Upon a Change in
Control, pursuant to Section 16 of the Plan, the Company may, in its discretion,
settle the Option by a cash payment equal to the difference between the Fair
Market Value per share of Common Stock on the settlement date and the Exercise
Price for the Option, multiplied by the number of shares then subject to the
Option.
     3. Termination of Option.
     The Option hereby granted shall terminate and be of no force and effect
with respect to any shares of Common Stock not previously purchased by the
Optionee at the earliest time specified below:
          (a) the seventh anniversary of the Award Date;
          (b) if Optionee’s employment with the Company and its Affiliates and
service as a Director is terminated by the Company or a Subsidiary for “cause”
(as determined by the Committee) at any time after the Award Date, then the
Option shall terminate immediately upon such termination of Optionee’s
employment;
          (c) if Optionee’s employment with the Company and its Affiliates and
service as a Director is terminated for any reason other than death, Retirement,
Disability or termination for “cause,” then the Option shall terminate on the
first business day following the expiration of the 90-day period beginning on
the date of termination of Optionee’s employment and service as a Director; or
          (d) if Optionee’s employment with the Company and its Affiliates and
service as a Director is terminated due to the death or Disability of the
Optionee at any time after the Award Date and while in the employ of the Company
or its Affiliates or service as Director, or within 90 days after termination of
such employment or service for reasons other than “cause”, then the Option shall
terminate on the first business day following the expiration of the two-year
period which began on the date of Optionee’s death or Disability. If Optionee’s
employment with the Company and its Affiliates and service as a Director is
terminated due to the Retirement of the Optionee at any time after the Award
Date and while in the employ of the Company or its Affiliates or service as
Director, then the Option shall terminate on the seventh anniversary of the
Award Date.
          In the event the Option remains exercisable for a period of time
following the date of termination of Optionee’s employment and service as a
Director, the portion of the Option not exercisable upon termination, unless
such termination is due to Retirement, shall terminate and be of no force and
effect upon the date of the Optionee’s termination of employment and service as
a Director.
     4. Exercise of Option.
     Subject to the limitations set forth herein and in the Plan, this Option
may be exercised by notice provided to the Company as set forth in Section 5.
The payment of the Exercise Price for the Common Stock being purchased pursuant
to the Option shall be made (a) in cash, by check or cash equivalent, (b) by
tender to the Company, or attestation to the ownership, of Common Stock owned by
the Optionee having a Fair Market Value (as determined by the Company without
regard to any restrictions on transferability applicable to such Common Stock by
reason of federal or state securities laws or agreements with an underwriter for
the Company) not less than the Exercise Price, (c) by delivery of a properly
executed notice together with irrevocable instructions to a broker providing for
the assignment

-3-



--------------------------------------------------------------------------------



 



to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System), (d) by such other consideration as may be approved by the Board from
time to time to the extent permitted by applicable law, or (e) by any
combination thereof. Such notice shall be accompanied by cash or Common Stock in
the full amount of all federal and state withholding or other employment taxes
applicable to the taxable income of such Optionee resulting from such exercise
(or instructions to satisfy such withholding obligation by withholding Option
Shares in accordance with Section 8). For the purpose of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise.
     If the Optionee desires to pay the purchase price for the Option Shares by
tendering Common Stock using the method of attestation, the Optionee may,
subject to any such conditions and in compliance with any such procedures as the
Committee may adopt, do so by attesting to the ownership of Common Stock of the
requisite value, in which case the Company shall issue or otherwise deliver to
the Optionee upon such exercise a number of Option Shares equal to the result
obtained by dividing (a) the excess of the aggregate Fair Market Value of the
total number shares of Common Stock subject to the Option for which the Option
(or portion thereof) is being exercised over the purchase price payable in
respect of such exercise by (b) the Fair Market Value per share of Common Stock
subject to the Option, and the Optionee may retain the shares of Common Stock
the ownership of which is attested.
     Notwithstanding anything to the contrary contained herein, the Optionee
agrees that he will not exercise the Option granted pursuant hereto, and the
Company will not be obligated to issue any Option Shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.
     If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as reasonably practicable, shall be
postponed for the period of time necessary to take such action.
     5. Notices.
     Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:
          (a) by electronic means as designated by the Committee, in which case
the date of exercise shall be the date when receipt is acknowledged by the
Company;
          (b) by registered or certified United States mail, postage prepaid, to
Eagle Materials Inc., Attention: Secretary, 3811 Turtle Creek, Suite 1100,
Dallas, Texas 75219, in which case the date of exercise shall be the date of
mailing; or

-4-



--------------------------------------------------------------------------------



 



          (c) by hand delivery or otherwise to Eagle Materials Inc., Attention:
Secretary, 3811 Turtle Creek, Suite 1100, Dallas, Texas 75219, in which case the
date of exercise shall be the date when receipt is acknowledged by the Company.
     Notwithstanding the foregoing, in the event that the address of the Company
is changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.
     Any other notices provided for in this Agreement or in the Plan shall be
given in writing or by such electronic means, as permitted by the Committee, and
shall be deemed effectively delivered or given upon receipt or, in the case of
notices delivered by the Company to the Optionee, five days after deposit in the
United States mail, postage prepaid, addressed to the Optionee at the address
specified at the end of this Agreement or at such other address as the Optionee
hereafter designates by written notice to the Company.
     6. Assignment of Option.
     Except as otherwise permitted by the Committee, the rights of the Optionee
under the Plan and this Award Agreement are personal; no assignment or transfer
of the Optionee’s rights under and interest in this Option may be made by the
Optionee otherwise than by will, by beneficiary designation, by the laws of
descent and distribution or by a qualified domestic relations order; and this
Option is exercisable during his lifetime only by the Optionee, except as
otherwise expressly provided in this Agreement.
     After the death of the Optionee, exercise of the Option shall be permitted
only by the Optionee’s designated beneficiary or, in the absence of a designated
beneficiary, the Optionee’s executor or the personal representative of the
Optionee’s estate (or by his assignee, in the event of a permitted assignment)
to the extent that the Option is exercisable on or after the date of the
Optionee’s death, as set forth in Sections 2(b) and 3(d) hereof.
     7. Stock Certificates.
     Certificates representing the Common Stock issued pursuant to the exercise
of the Option will bear all legends required by law and necessary or advisable
to effectuate the provisions of the Plan and this Option. The Company may place
a “stop transfer” order against shares of the Common Stock issued pursuant to
the exercise of this Option until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this Section 7 have
been complied with.
     8. Withholding.
     No certificates representing shares of Common Stock purchased hereunder
shall be delivered to or in respect of an Optionee unless the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Option. The
Optionee may pay all or any portion of the taxes required to be withheld by the
Company or paid by the Optionee in connection with the exercise of all or any
portion of this Option by delivering cash, or, pursuant to Committee — approved
procedures, by electing to have the Company withhold shares of Common Stock, or
by delivering previously owned shares of Common Stock, having

-5-



--------------------------------------------------------------------------------



 



a Fair Market Value equal to the amount required to be withheld or paid. The
Optionee must make the foregoing election on or before the date that the amount
of tax to be withheld is determined.
     9. Shareholder Rights.
     The Optionee shall have no rights of a shareholder with respect to shares
of Common Stock subject to the Option unless and until such time as the Option
has been exercised and ownership of such shares of Common Stock has been
transferred to the Optionee.
     10. Successors and Assigns.
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
     11. No Employment Guaranteed.
     No provision of this Option Agreement shall confer any right upon the
Optionee to continued employment with the Company or any Subsidiary.
     12. Governing Law.
     This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.
     13. Amendment.
     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Optionee.

                                  EAGLE MATERIALS INC.    
 
                   
Date:
          By:        
 
                   
 
          Name:   Steven R. Rowley    
 
          Title:   President and CEO    

     The Optionee hereby accepts the foregoing Option Agreement, subject to the
terms and provisions of the Plan and administrative interpretations thereof
referred to above.

                                  OPTIONEE:    
Date:
                                                  Eagle Materials Inc.          
      3811 Turtle Creek Blvd.                 Suite 1100                 Dallas,
Texas 75219    

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A
VESTING MATRIX
     Option Shares will commence vesting at the percentage indicated in the
Vesting Matrix when the Operating Earnings and Earnings Per Share levels can be
placed within the charted points on the Vesting Matrix. When the percentage is
determined, a number of Option Shares corresponding to the Vesting Matrix
percentage will vest as of March 31 of the fiscal year just ended. Whether a
vesting has occurred will be determined by the Compensation Committee following
the end of such fiscal year.
     In the event the Company makes an acquisition or disposition (e.g. assets,
stock or other equity interest), then the Compensation Committee may, in its
discretion, make any adjustments to: (1) the method of calculating the Operating
Earnings and/or Earnings per Share; or (2) the structure of Vesting Matrix, as
it deems appropriate to fulfill the intents and purposes of the vesting
criteria, taking into consideration the effect of the acquisition or disposition
on vesting opportunities.

A-1



--------------------------------------------------------------------------------



 



VESTING MATRIX
(Vesting Percentage)

                                                                               
                                          Operating Earnings ($ Millions)   EPS
  320     340     360     380     400     420     440     460     480     500  
  520     540     560     580     600  
4.0
    10.0       15.0       20.0       25.0       30.0       35.0       40.0      
45.0       50.0       55.0       60.0       65.0       70.0       75.0      
80.0  
4.5
    12.5       17.5       22.5       27.5       32.5       37.5       42.5      
47.5       52.5       57.5       62.5       67.5       72.5       77.5      
82.5  
5.0
    15.0       20.0       25.0       30.0       35.0       40.0       45.0      
50.0       55.0       60.0       65.0       70.0       75.0       80.0      
85.0  
5.5
    17.5       22.5       27.5       32.5       37.5       42.5       47.5      
52.5       57.5       62.5       67.5       72.5       77.5       82.5      
87.5  
6.0
    20.0       25.0       30.0       35.0       40.0       45.0       50.0      
55.0       60.0       65.0       70.0       75.0       80.0       85.0      
90.0  
6.5
    22.5       27.5       32.5       37.5       42.5       47.5       52.5      
57.5       62.5       67.5       72.5       77.5       82.5       87.5      
92.5  
7.0
    25.0       30.0       35.0       40.0       45.0       50.0       55.0      
60.0       65.0       70.0       75.0       80.0       85.0       90.0      
95.0  
7.5
    27.5       32.5       37.5       42.5       47.5       52.5       57.5      
62.5       67.5       72.5       77.5       82.5       87.5       92.5      
97.5  
8.0
    30.0       35.0       40.0       45.0       50.0       55.0       60.0      
65.0       70.0       75.0       80.0       85.0       90.0       95.0      
100.0  
8.5
    32.5       37.5       42.5       47.5       52.5       57.5       62.5      
67.5       72.5       77.5       82.5       87.5       92.5       97.5          
9.0
    35.0       40.0       45.0       50.0       55.0       60.0       65.0      
70.0       75.0       80.0       85.0       90.0       95.0       100.0        
 
9.5
    37.5       42.5       47.5       52.5       57.5       62.5       67.5      
72.5       77.5       82.5       87.5       92.5       97.5                  
10.0
    40.0       45.0       50.0       55.0       60.0       65.0       70.0      
75.0       80.0       85.0       90.0       95.0       100.0                  
10.5
    42.5       47.5       52.5       57.5       62.5       67.5       72.5      
77.5       82.5       87.5       92.5       97.5                          
11.0
    45.0       50.0       55.0       60.0       65.0       70.0       75.0      
80.0       85.0       90.0       95.0       100.0                          
11.5
    47.5       52.5       57.5       62.5       67.5       72.5       77.5      
82.5       87.5       92.5       97.5                                  
12.0
    50.0       55.0       60.0       65.0       70.0       75.0       80.0      
85.0       90.0       95.0       100.0                                  

NOTE:
The Vesting Percentage relates to the Company’s Operating Earnings and Earnings
Per Share in any fiscal year during the term of the option beginning with Fiscal
Year 2008.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
CHANGE IN CONTROL
     For the purpose of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following events:
     (a) The acquisition by any Person of beneficial ownership of securities of
the Company (including any such acquisition of beneficial ownership deemed to
have occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;
     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;
     (c) The consummation of a Business Combination, unless, immediately
following such Business Combination, (i) more than 50% of both the total number
of then outstanding shares of common stock of the parent corporation resulting
from such Business Combination and the combined voting power of the then
outstanding voting securities of such parent corporation entitled to vote
generally in the election of directors will be (or is) then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners, respectively, of the outstanding shares of Company Common
Stock immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or
     (d) Approval by the Board and the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) a Major Asset
Disposition (or, if there is no such approval by shareholders, consummation of
such Major Asset Disposition) unless,

B-1



--------------------------------------------------------------------------------



 



     (e) immediately following such Major Asset Disposition, (A) Persons that
were beneficial owners of the outstanding shares of Company Common Stock
immediately prior to such Major Asset Disposition beneficially own, directly or
indirectly, more than 50% of the total number of then outstanding shares of
common stock and the combined voting power of the then outstanding shares of
voting stock of the Company (if it continues to exist) and of the Acquiring
Entity in substantially the same proportions as their ownership immediately
prior to such Major Asset Disposition of the outstanding shares of Company
Common Stock; (B) no Person (other than any employee benefit plan (or related
trust) of the Company or such entity) beneficially owns, directly or indirectly,
40% or more of the then outstanding shares of common stock or the combined
voting power of the then outstanding voting securities of the Company (if it
continues to exist) and of the Acquiring Entity entitled to vote generally in
the election of directors and (C) at least a majority of the members of the
Board of the Company (if it continues to exist) and of the Acquiring Entity were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such Major Asset Disposition.
     For purposes of the foregoing,

  (i)   the term “Person” means an individual, entity or group;     (ii)   the
term “group” is used as it is defined for purposes of Section 13(d)(3) of the
Exchange Act;     (iii)   the terms “beneficial owner”, “beneficial ownership”
and “beneficially own” are used as defined for purposes of Rule 13d-3 under the
Exchange Act;     (iv)   the term “Business Combination” means (x) a merger,
consolidation or share exchange involving the Company or its stock or (y) an
acquisition by the Company, directly or through one or more subsidiaries, of
another entity or its stock or assets;     (v)   the term “Company Common Stock”
shall mean the Common Stock, par value $.01 per share, of the Company;     (vi)
  the term “Exchange Act” means the Securities Exchange Act of 1934, as amended.
    (vii)   the phrase “parent corporation resulting from a Business
Combination” means the Company if its stock is not acquired or converted in the
Business Combination and otherwise means the entity which as a result of such
Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries;     (viii)
  the term “Major Asset Disposition” means the sale or other disposition in one
transaction or a series of related transactions of 50% or more of the assets of
the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the members of the Incumbent Board;

B-2



--------------------------------------------------------------------------------



 



  (ix)   the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and     (x)   the phrase “substantially
the same proportions,” when used with reference to ownership interests in the
parent corporation resulting from a Business Combination or in an Acquiring
Entity, means substantially in proportion to the number of shares of Company
Common Stock beneficially owned by the applicable Persons immediately prior to
the Business Combination or Major Asset Disposition, but is not to be construed
in such a manner as to require that the same ratio or number of shares of such
parent corporation or Acquiring Entity be issued, paid or delivered in exchange
for or in respect of the shares of each class of Company Common Stock.

B-3